Citation Nr: 0510772	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  95-12 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of surgical repair, right shoulder, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
dislocations, left shoulder, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
ligamentous strain, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1970 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Pittsburgh Pennsylvania, which denied the veteran's claim of 
entitlement to increased ratings for his service-connected 
postoperative residuals of surgical repair of the right 
shoulder, chronic dislocations of the left shoulder, and 
ligamentous strain of the right knee.  A notice of 
disagreement (NOD) with the RO's determination was received 
in April 1995.  A statement of the case (SOC) was issued in 
April 1995.  The substantive appeal was received in May 1995.

The veteran appeared and proffered oral testimony at a 
hearing before a Hearing Officer at the RO in June 1995 and 
December 1996; transcripts are of record.

A Hearing Officer's Decision was issued in February 1997, 
which increased the evaluation for the right shoulder 
disorder from 10 percent to 20 percent, effective August 14, 
1994; the hearing officer also increased the evaluation for 
the left shoulder from 0 percent to 10 percent, effective 
August 14, 1994.  However, the hearing officer confirmed and 
continued the noncompensable evaluation for the service-
connected right knee disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed an NOD as to an 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  In 
this case, therefore, the claims for increased ratings for 
the right and left shoulders and for a right knee disorder 
remain before the Board for appellate consideration.

This matter was previously before the Board in April 2000, 
and was remanded for additional development.  A supplemental 
statement of the case (SSOC) was issued in June 2003, which 
continued the evaluations of 20 percent for postoperative 
residuals of surgical repair of the right shoulder and 
chronic dislocations of the left shoulder, and the zero 
percent evaluation for ligamentous strain of the right knee.  
The case was returned to the Board for further appellate 
consideration.  In April 2004, the Board again remanded the 
veteran's claims to the RO.  An SSOC was issued in December 
2004, which continued the evaluations for all three of the 
veteran's claims.  The case has now been returned to the 
Board for further appellate consideration.

FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's right arm 
motion is limited to more than 90 degrees, or shoulder level.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left arm 
motion is limited to more than 90 degrees, or shoulder level.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's right knee 
disability demonstrates any subluxation or instability, or 
that his right knee motion is limited to more than 0 degrees 
of extension or 110 degrees of flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
postoperative residuals, surgical repair, the right shoulder, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2004).

2.  The criteria for a rating in excess of 20 percent for 
chronic dislocations, left shoulder, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2004).

3.  The criteria for a compensable rating for ligamentous 
strain, right knee, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 1995, the veteran testified before a Hearing Officer 
at the RO.  He stated that his right shoulder dislocated more 
than the left.  He had undergone surgery on both shoulders.  
His right shoulder surgery was in 1973, and his left shoulder 
surgery was in 1979.  After surgery, the dislocations did not 
come as frequently.  Now his problems were more arthritis and 
lack of mobility.  He indicated that his shoulders were more 
painful with repetitive movements.  The veteran stated that 
his pain had led to his dismissal from his job.  He was on 
medication for pain.  As to his knee, the veteran stated that 
it swelled with increased walking.  He had used a cane twice.  
The diagnosis was arthritis of the right knee.  He could no 
longer run.

In February 1996, the veteran underwent VA general medical 
examination.  History indicated a left lateral meniscectomy 
in 1983.  He also had habitual shoulder dislocation diagnosed 
while he was in the service.  He underwent surgical repair of 
the right shoulder in 1974 while serving in Germany.  The 
veteran complained of painful knees.  His knees were painful 
during cold weather.  He also had painful shoulders most of 
the time, and limitation of motion.

On clinical evaluation, his gait was within normal limits.  
Examination of both knees revealed full range of motion of 
the right, with slight crepitation and discomfort.  There was 
almost full extension.  A well-healed postoperative scar was 
seen along the lateral meniscus region, measuring 
approximately eight centimeters (cm).  There was no evidence 
of quadriceps atrophy.  The veteran could stand on his toes 
and heels, but could not squat down.  Examination of the 
shoulders revealed two well-healed postoperative scars along 
the anterior aspect.  The right measured 14 cm and the left 
measured 9 cm.  There was limited range of motion of both 
shoulders.  Forward elevation of the arms was to about 100 
degrees bilaterally.  Internal extended rotation of both was 
limited to 45 degrees, and the abduction was to about 90 
degrees.

The assessment was a history of habitual dislocation of both 
shoulders, status post surgical repair, with residual painful 
motion limitation; and history of injury of the left knee, 
status post lateral meniscectomy, remote, with residual, also 
painful motion limitation.

Also in February 1996, the veteran underwent VA joints 
examination.  He indicated that he used to work at the Post 
Office.  However, he was unable to continue with his job 
because his shoulders hurt with repetitive movements and when 
the weather changed.  On examination of the shoulders, the 
veteran actively forward flexed bilaterally to 90 degrees and 
abducted to 90 degrees.  His internal rotation was to 
12 degrees with both right and left arms, and he externally 
rotated to about 80 degrees.  With passive range of motion, 
he forward flexed to 150, with abduction to 150 on the right, 
and flexed and abducted to 160 on the left.  There was no 
anterior drawer or posterior drawer sign with stability 
testing, and he had a negative apprehension test.

Examination of the veteran's shoulders revealed an incision 
over his right shoulder anterior, approximately eight cm in 
length.  His knee had what looked like some old scrapes, but 
no obvious incision.  He had no effusion of his knee, and 
there was no swelling.  There was good patellar tracking.  
Range of motion of the knee was from 0 to 110 degrees, with 
some mild crepitus.  Motor and sensory examination testing of 
his upper and lower extremities was grossly intact.  X-rays 
revealed degenerative changes of the glenohumeral joint of 
his right and left shoulders.  There were cystic changes in 
the humeral head.

The assessment was degenerative joint disease involving the 
right and left shoulders, as well as his left knee with some 
limitation in active and passive range of motion.

In December 1996, the veteran testified before a Hearing 
Officer at the RO.  He indicated that he was right hand 
dominant.  As to the veteran's shoulders, his representative 
pointed out that an examination had shown degenerative 
changes in his chronic shoulder condition which included, at 
first, a chronic dislocation.  He said he now got a locking 
effect on that arm.  The veteran demonstrated at the hearing 
that he could only lift his arms to just below shoulder 
level.  The veteran indicated he underwent physical therapy 
at VA.  Repetitive motions exacerbated his conditions.  He 
had frequent swelling in his knee.

A September 1999 X-ray report of the veteran's right shoulder 
shows the veteran was unable to maneuver into the axillary 
and external rotation views, due to pain.  There was no gross 
evidence of fracture or dislocation.  There was a one-cm 
subchondral cyst in the humeral head.

In March 2003, the veteran underwent VA joints examination.  
His medical records documented recurrent right shoulder 
dislocation.  They also documented a karate injury to his 
right knee, without any evidence of fracture.  He said it was 
felt he had a meniscal tear based on imaging studies, and 
then underwent arthroscopic surgery for partial medial 
meniscectomy.  He stated his shoulders could essentially be 
voluntarily dislocated and reduced.  This was still true for 
his left shoulder.  He stated that both knees limited him.  
He was significantly limited in repetitive activities.  He 
stated he was recently released by the Postal Service for an 
inability to perform repetitive activities.

On examination, the veteran's right shoulder demonstrated a 
well-healed surgical incision on the anterior aspect.  He had 
90 degrees of external rotation and 90 degrees of abduction 
and internal rotation to L2 (the level of the second lumbar 
vertebra).  Left shoulder range of motion was symmetric with 
90 degrees of abduction, 90 degrees of external rotation, 
internal rotation to L2.  He had 5/5 abduction, external 
rotation, and internal rotation strength.  There was negative 
apprehension bilaterally.  There was no crepitus with range 
of motion.

Examination of the right knee demonstrated no erythema, 
warmth, or effusion.  Range of motion was 0-135 degrees of 
flexion.  There was stable varus-valgus and anterior-
posterior stress.  There was a negative McMurray test.  X-
rays of the shoulders demonstrated good maintenance of both 
joint spaces.  X-rays of the right knee demonstrated no 
obvious abnormality with good joint space.

The impression was right shoulder pain.  It was noted that he 
had documented evidence of recurrent right shoulder 
dislocation, as well as a Putti-Platt anterior stabilization 
procedure while in the military.  He also had left shoulder 
pain and right knee pain.  The physical examination and 
radiographs of his right knee were normal at that time.  It 
appeared that his right knee caused him less disabling 
symptoms than his non-service-connected left knee.

In July 2004, the veteran again underwent VA examination.  He 
reported that he worked as a benefit specialist, which was 
mostly a sedentary position, occasionally ambulatory.  His 
in-service injuries were detailed.  He stated that his 
symptoms included reduced motion of both of his shoulders, 
and that his shoulders would crack and pop with range of 
motion.  He indicated that he had pain in his right knee, 
mostly with repetitive activities, with an inability to do 
repetitive ambulation or lifting because of his knee and both 
of his shoulders cracking and in pain.

On examination, the veteran's right shoulder showed he had 
limited range of motion, with external rotation to 
approximately 60 degrees abduction and internal rotation to 
approximately L2.  He was able to forward flex to 
approximately 90 degrees and abduct to approximately 90 
degrees.  With repeated range of motion, he did not have any 
pain of his right shoulder.  Repeated range of motion also 
did not cause any motion fatigue or strength fatigue.

His left shoulder examination was similar.  He had a range of 
motion, which was 90 degrees of abduction, 90 degrees of 
forward flexion, and 60 degrees of external rotation.  His 
internal rotation and extension was to L2.  His strength was 
not decreased and pain was not increased with repetitive 
range of motion, and no incoordination was found.  His 
strength was 5/5 bilaterally in abduction, external rotation, 
and forward flexion.  There was negative lift-off sign.

Examination of the right knee demonstrated no erythema, 
warmth, or any evidence of effusion.  The range of motion was 
0 to 130 degrees of flexion.  The knee was stable to 
varus/valgus stress, anterior/posterior stress, with negative 
McMurray sign.  There was negative Lachman sign.  The knee 
was stable to anterior/posterior stress as well.  There was 
mild tenderness to palpation of the lateral border of the 
patella.  He did not have any strength fatigue, motion 
fatigue, or pain with repetitive range of motion.

X-rays of the shoulders showed excellent maintenance of 
bilateral shoulder joint spaces and no evidence of any high 
riding glenoid or evidence of any rotator cuff tear changes.  
There was no evidence of any fractures of dislocations.   The 
X-ray of the right knee also demonstrated no obvious 
abnormalities with good joint space.

The impression of the right shoulder was an appropriate 
decrease in range of motion, secondary to soft tissue 
surgical intervention that he underwent for recurrent 
dislocation.  The impression of the left shoulder was limited 
range of motion, appropriate status following his surgery.  
He noted there had been no dislocations or subluxation of his 
shoulder after his surgery, which indicated that his surgery 
worked for his symptoms.  He had only very mild pain 
bilaterally, with some repeated range of motion of both of 
his shoulders.  Therefore, it was thought to be unlikely that 
his pain was limiting any of his daily activity.  The 
impression as to the right knee was only mild right knee pain 
with repeated range of motion, and only mild discomfort with 
repeated ambulation, and with normal examination on the X-
rays.  Therefore, his symptoms of pain or lack of strength 
were not disabling.

In July 2004 written statements, two of the veteran's co-
workers and a friend indicated that they saw the veteran use 
crutches, a cane, and slings on both arms for work and 
everyday activities.  There were times, such as changes in 
weather, when he was in so much pain that he could not walk, 
and had trouble with arm movement.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  Specifically, the veteran 
was told what evidence was still needed for his claims.  He 
was told which evidence VA would obtain, which evidence he 
was responsible for obtaining, and invited to submit any 
additional evidence.  In addition, the veteran was advised, 
by virtue of a detailed April 1995 SOC and March 1996, June 
2003, and December 2004 SSOCs issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to increased ratings.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the June 
2003 SSOC contained the new reasonable doubt and duty-to-
assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

C.  Right Shoulder

The veteran's right shoulder disability is currently rated as 
20 percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5201 (2004).  Under that code, 
limitation of motion of the arm is rated 20 percent disabling 
at shoulder level for both arms.  Id.  Limitation of motion 
of the arm to midway between the side and shoulder level is 
rated 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Id.  Limitation of motion of 
the arm to 25 degrees from the side is rated 40 percent for 
the major arm and 30 percent for the minor arm.  Id.  In 
December 1996, the veteran testified that he was right 
handed.  Therefore, this disability will be rated under the 
criteria for the major arm.

The medical evidence contained in the veteran's claims file 
shows consistently that the veteran could abduct his right 
arm to 90 degrees.  This is equal to being able to lift his 
arm to shoulder level.  Specifically, this was noted during 
both of his February 1996 VA examinations, his March 2003 VA 
examination, and his July 2004 VA examination.  Likewise, the 
veteran demonstrated during his December 1996 hearing that he 
could raise his arms to just below shoulder level.  No 
medical evidence of record shows that limitation of motion of 
his arm was any more severe.  Therefore, the Board finds that 
the veteran could not be rated higher than 20 percent 
disabling under the criteria of DC 5201.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his disability 
under all possible diagnostic codes.  There veteran cannot be 
rated under 38 C.F.R. § 4.71a, DCs 5200 or 5203 (2004) 
because he has never been diagnosed with or demonstrated 
symptoms of ankylosis of the scapulohumeral articulation or 
impairment of the clavicle or scapula.

The criteria of 38 C.F.R. § 4.71a, DC 5202 (2004) provide for 
a disability rating higher than 20 percent for the major arm.  
Malunion of the humerus with marked deformity is rated 30 
percent disabling.  Id.  Recurrent dislocation of the humerus 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements is rated 30 percent disabling.  
Id.  Fibrous union of the humerus is rated 50 percent 
disabling.  Id.  Nonunion of the humerus is rated 60 percent 
disabling.  Id.  Loss of head of the humerus is rated 80 
percent disabling.  Id.

However, the veteran has never demonstrated symptoms of, or 
been diagnosed with fibrous union, malunion, or nonunion of 
the humerus or loss of  head of the humerus.  The veteran has 
noted in the past that his right shoulder had recurrent 
dislocations.  However, he indicated that after his surgery, 
the dislocation frequency diminished.  Further, a September 
1999 X-ray report showed no evidence of dislocation.  In 
short, while the veteran has reported repeated dislocations 
in the past, there is no objective medical evidence of such 
dislocations.  Furthermore, even evaluating the veteran's 
testimony in the light most favorable to him, there is no 
evidence that his dislocations have caused guarding of all 
arm movements.  Therefore, a higher disability rating under 
DC 5202 is not warranted.

D.  Left Shoulder

The veteran's left shoulder is current rated as 20 percent 
disabling under the criteria of DC 5201, described above.  In 
this case, however, the disability was rated as the veteran's 
minor arm.  Like his right shoulder, the veteran's left 
shoulder was repeatedly found to abduct to 90 degrees.  
Specifically, this was noted in both his February 1996 VA 
examinations, his March 2003 VA examination, and his June 
2004 VA examination.  Likewise, the veteran demonstrated at 
his December 1996 hearing that he could lift his left arm to 
just below his shoulder level, equal to approximately 90 
degrees. 

Because the veteran is right handed, he could only be 
increased to 30 percent disabled if the limitation of motion 
of his arm was to 25 degrees from his side.  None of the 
evidence associated with his claims file shows the veteran's 
left arm motion has been limited to 25 degrees.  Therefore, 
an increased rating under DC 5201 is not warranted in this 
case.

Like his right shoulder, the veteran never demonstrated any 
ankylosis of the scapulohumeral articulation or impairment of 
the clavicle or scapula in his left arm.  Therefore, DCs 5200 
and 5203 are not for application.

Under DC 5202, the minor arm can be rated higher than 20 
percent.  A 40 percent rating is for application with fibrous 
union of the humerus.  Id.  A 50 percent rating is for 
application with nonunion of the humerus, and a 70 percent 
rating is for application with loss of head of the humerus.  
Id.  Since none of the associated medical evidence shows the 
veteran ever demonstrated symptoms of, or was diagnosed with 
any of these disorders, a higher rating is not warranted 
under DC 5202 for the veteran's left shoulder disability.

E.  Right Knee

The veteran's right knee disability is current rated 
noncompensable under the criteria of 38 C.F.R. § 4.71a, DC 
5257 (2004).  Under that code, slight recurrent subluxation 
or lateral instability warrants a 10 percent disability 
rating, moderate subluxation or lateral instability warrants 
a 20 percent disability rating, and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
disability rating. 

A review of the medical evidence of record shows no 
indication that the veteran's right knee was unstable or 
demonstrated recurrent subluxation.  Indeed, the July 2004 VA 
examination report shows his knee was stable to anterior and 
posterior stress, varus and valgus stress, and had negative 
McMurray and Lachman signs.  There is no other evidence of 
record to show the veteran's right knee has demonstrated 
instability or subluxation.  Therefore, he cannot be rated 
compensably under this diagnostic code.

Further, the veteran has never been diagnosed with ankylosis, 
dislocated semilunar cartilage, impairment of the tibia or 
fibula, or genu recurvatum.  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2004) are 
not for application.

38 C.F.R. § 4.71a, DC 5260 (2004) provides a compensable 
rating when flexion of the leg is limited to 45 degrees.  
However, the veteran's right knee flexion has never been 
shown to have been limited to 45 degrees.  Indeed, one 
February 1996 VA examination report shows he had full range 
of motion of the right knee.  The other February 1996 VA 
examination report showed he had flexion to 110 degrees.  
Further, the March 2003 VA examination report showed 135 
degrees of flexion, and the July 2004 VA examination showed 
130 degrees of flexion.  Therefore, the veteran is rated 
noncompensable for his right knee disability under the 
criteria of DC 5260.

38 C.F.R. § 4.71a, DC 5261 (2004) provides a compensable 
disability rating when extension of the leg is limited to 10 
degrees.  However, a review of the claims file shows the 
veteran's right leg was never limited to 10 degrees of 
extension.  He could extend to 0 degrees in February 1996.  
There were identical results during the March 2003 and July 
2004 VA examinations.  Therefore, the veteran is rated as 
noncompensably disabled under DC 5261.

F.  Conclusion

The Board recognizes that the veteran believes that his 
shoulder and knee disabilities should be rated higher than 
the current ratings.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).

With regard to the requirements of DeLuca, supra, discussed 
above, the Board notes that the veteran certainly has 
complained of a history of bilateral shoulder and right knee 
pain.  However, even considering the effects of pain on use 
and during flare-ups, and the other factors addressed in 
DeLuca v. Brown, supra, there is no objective evidence of 
more than characteristic pain on motion of the shoulders and 
right knee.  See 38 C.F.R. §§ 4.40, 4.45.  With regard to 
establishing loss of function due to pain, it is necessary 
that complaints be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.

While the veteran certainly complained of increased pain on 
repetitive movements, this pain and fatigability was not 
demonstrated on objective observation during the veteran's 
July 2004 VA examination.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected disabilities are contemplated in the ratings 
assigned.  There is no indication that pain, due to 
disability of the shoulders or right knee, caused functional 
loss greater than that contemplated by the evaluations 
assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for increased 
ratings for the veteran's postoperative residuals, surgical 
repair of the right shoulder, chronic dislocations, left 
shoulder, and ligamentous strain, right knee, the benefit-of-
the-doubt doctrine is inapplicable, and increased ratings 
must be denied. 


ORDER

An increased evaluation for postoperative residuals of 
surgical repair, right shoulder, currently evaluated as 20 
percent disabling, is denied.

An increased evaluation for chronic dislocations, left 
shoulder, currently evaluated as 20 percent disabling, is 
denied.

An increased (compensable) evaluation for ligamentous strain, 
right knee, is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


